


110 HR 3341 IH: Quality Health Care Coalition Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3341
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Paul (for
			 himself, Mr. Price of Georgia, and
			 Mr. Gingrey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To ensure and foster continued patient safety and quality
		  of care by exempting health care professionals from the Federal antitrust laws
		  in their negotiations with health plans and health insurance
		  issuers.
	
	
		1.Short titleThis Act may be cited as the
			 Quality Health Care Coalition Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)According to a
			 2002 survey conducted by the Henry J. Kaiser Family Foundation, 95 percent of
			 the Americans who receive their health care coverage through their employer are
			 enrolled in a managed health care plan, up from 27 percent in 1987. Serious
			 questions have been raised about the quality of care patients are receiving
			 under these plans.
			(2)Changes in the
			 health care industry have led to an increased concentration of health care
			 plans, including approximately 177 mergers in the last 13 years. This enhanced
			 concentration has given health care plans significant leverage over health care
			 providers and patients.
			(3)Antitrust laws
			 which prohibit health care professionals from negotiating freely with health
			 care plans infringe on the health care professionals’
			 constitutionally-protected rights of freedom of association and
			 contract.
			(4)Repealing Federal
			 laws which prohibit medical professionals from negotiating collectively with
			 health care plans will create a more equal balance of negotiating power, will
			 promote cooperation, and will enhance the quality of patient care.
			(5)Repealing Federal
			 laws which prohibit medical professionals from negotiating collectively with
			 health care plans will not change the professionals ethical duty to continue to
			 provide medically necessary care to their patients.
			3.Application of
			 the Federal antitrust laws to health care professionals negotiating with health
			 plans
			(a)In
			 generalAny health care professionals who are engaged in
			 negotiations with a health plan regarding the terms of any contract under which
			 the professionals provide health care items or services for which benefits are
			 provided under such plan shall, in connection with such negotiations, be exempt
			 from the Federal antitrust laws.
			(b)Limitation
				(1)No new right for
			 collective cessation of serviceThe exemption provided in
			 subsection (a) shall not confer any new right to participate in any collective
			 cessation of service to patients not already permitted by existing law.
				(2)No change in
			 National Labor Relations ActThis section applies only to health
			 care professionals excluded from the National Labor Relations Act. Nothing in
			 this section shall be construed as changing or amending any provision of the
			 National Labor Relations Act, or as affecting the status of any group of
			 persons under that Act.
				(c)No application
			 to Federal programsNothing in this section shall apply to
			 negotiations between health care professionals and health plans pertaining to
			 benefits provided under any of the following:
				(1)The medicare
			 program under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
				(2)The medicaid
			 program under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.).
				(3)The SCHIP program
			 under title XXI of the Social Security
			 Act (42 U.S.C. 1397aa et seq.).
				(4)Chapter 55 of title
			 10, United States Code (relating to medical and dental care for members of the
			 uniformed services).
				(5)Chapter 17 of
			 title 38, United States Code (relating to Veterans’ medical care).
				(6)Chapter 89 of title
			 5, United States Code (relating to the Federal employees’ health benefits
			 program).
				(7)The
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.).
				(d)DefinitionsFor
			 purposes of this section:
				(1)Federal
			 antitrust lawsThe term Federal antitrust laws has
			 the meaning the term antitrust laws in subsection (a) of the first
			 section of the Clayton Act (15 U.S.C.
			 12(a)), except that such term includes section 5 of the
			 Federal Trade Commission Act (15
			 U.S.C. 45) to the extent such section 5 applies to unfair methods of
			 competition.
				(2)Health plan and
			 related terms
					(A)In
			 generalThe term health plan means a group health
			 plan or a health insurance issuer that is offering health insurance
			 coverage.
					(B)Health insurance
			 coverage; health insurance issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms under paragraphs (1) and (2), respectively, of
			 section 733(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1191b(b)).
					(C)Group health
			 planThe term group health plan has the meaning
			 given that term in section 733(a)(1) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191b(a)(1)).
					(3)Health care
			 professionalThe term health care professional means
			 an individual who provides health care items or services, treatment, assistance
			 with activities of daily living, or medications to patients and who, to the
			 extent required by State or Federal law, possesses specialized training that
			 confers expertise in the provision of such items or services, treatment,
			 assistance, or medications.
				
